t c memo united_states tax_court leroy wright petitioner v commissioner of internal revenue respondent docket no 1429-06l filed date frederick j o’laughlin for petitioner g chad barton for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of petitioner’s and federal_income_tax liabilities background the parties submitted this case fully stipulated under rule we incorporate the stipulated facts into our findings by this reference petitioner resided in oklahoma when he filed his petition petitioner failed to file timely federal_income_tax returns for and after respondent prepared substitutes for returns under sec_6020 for the above years petitioner filed federal_income_tax returns for those years but failed to pay all of the tax reported on the returns respondent assessed the income_tax reported on the returns as well as additions to tax and interest petitioner filed federal_income_tax returns for and but failed to pay all of the tax reported on the returns respondent assessed the income_tax reported on the returns as well as additions to tax and interest on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and petitioner timely submitted a form request for a collection_due_process_hearing in a note attached to his form petitioner stated that he disagreed with the proposed levy because it would cause him great hardship and he could not pay on date settlement officer debra alcorte ms alcorte mailed petitioner a letter scheduling a telephone hearing for date ms alcorte requested that petitioner provide the following items a completed form 433-a collection information statement for wage earners and self-employed individuals or form 433-b collection information statement for businesses copies of bank statements for the past months copies of wage statements for the last three pay periods copies of a mortgage statement or rental agreement and copies of life and health_insurance_policies if applicable on date petitioner submitted form 433-a on which he indicated that he was a single self-employed_individual operating wright way const and that he had income and living_expenses as follows source monthly expense items income gross net_income from business dollar_figure big_number total living_expenses actual monthly food clothing misc dollar_figure housing and utilities transportation health care taxes income and fica court ordered payments total big_number petitioner attached to the form 433-a copies of checks drawn on the account of tlj wrightway l l c payable to petitioner date total amount 1dollar_figure big_number big_number big_number big_number big_number 1amounts are rounded to the nearest dollar petitioner also provided copies of statements of accounts held at tinker federal credit_union tfcu for july and date3 showing deposits totaling dollar_figure and dollar_figure respectively and statements for a checking account held at republic bank trust for august and date showing no activity petitioner indicated on form 433-a that he owned two automobiles valued pincitethe record indicates that tlj wrightway l l c is the business petitioner operates and to which he referred as wright way const on form 433-a 3the tfcu statements show that the owner of the account is carla j gathright petitioner provided a voided check drawn on the same account and bearing his name and he listed the account as his account on form 433-a 4the date amount includes two deposits of dollar_figure made by transfer from carla gathright dollar_figure and dollar_figure real_estate valued at dollar_figure subject_to a loan balance of dollar_figure furniture personal effects valued at dollar_figure horses valued at dollar_figure and tools used in business valued at dollar_figure subject_to a loan balance of dollar_figure on date ms alcorte held a telephone hearing during which petitioner’s representative frederick j o’laughlin mr o’laughlin indicated that petitioner was seeking an offer- in-compromise of dollar_figure ms alcorte advised mr o’laughlin that she had not seen the form 433-a before the hearing and would need to conduct research to evaluate the offer after reviewing petitioner’s form 433-a ms alcorte made four adjustments to the income and expenses reported on the form she increased petitioner’s net monthly income from business to dollar_figure ms alcorte calculated the net monthly income from business by totaling the amounts on copies of checks attached to the form 433-a and dividing the total by she also increased 5petitioner indicated on the form 433-a that the automobile valued at dollar_figure was subject_to a loan but he did not indicate the loan balance 6at mr o’laughlin’s request the telephone hearing originally scheduled for date was rescheduled for date 7in a date letter ms alcorte explained that she recalculated petitioner’s income as dollar_figure on the basis of bank statements however handwritten notes next to the copies of the checks suggest she relied on the checks rather than the bank statements it also appears ms alcorte used dollar_figure because the checks are dated between july and date and this time continued petitioner’s monthly housing and utilities expenses to dollar_figure the maximum allowed under the national standards and she increased petitioner’s transportation expense to dollar_figure in accordance with the applicable standards finally ms alcorte decreased petitioner’s health care expense to dollar_figure ms alcorte subtracted the adjusted monthly living_expenses from the adjusted monthly gross_income and determined that petitioner had excess monthly income of dollar_figure on date ms alcorte also conducted an online search to determine petitioner’s assets and found addresses listed for petitioner and several vehicles registered in the state of mississippi under the name lee henry wright continued period is not a full months 8in the letter dated date ms alcorte explained that she decreased petitioner’s health care expense to dollar_figure to allow the average the record does not show how ms alcorte calculated the average 9the following table shows ms alcorte’s calculations income gross source monthly expense items living_expenses actual monthly net_income from business dollar_figure total big_number food clothing misc dollar_figure housing and utilities transportation health care taxes income and fica court ordered payments big_number total on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or for and sustaining the proposed levy on date petitioner petitioned this court challenging respondent’s determination on date the parties filed a joint motion to remand we granted the joint motion and remanded this case to respondent’s appeals_office on date ms alcorte sent mr o’laughlin a letter scheduling a telephone hearing for date ms alcorte asked petitioner for information regarding his horses and proof that petitioner did not own certain real and personal_property in response mr o’laughlin explained that the only real_estate petitioner owned was the property reported on the form 433-a mr o’laughlin also stated that the total value of the horses was dollar_figure and in date petitioner had sold a mule for dollar_figure with a value of dollar_figure mr o’laughlin also provided an affidavit in which petitioner swore that he at no time owned any of the vehicles registered in mississippi to lee henry wright on date ms alcorte held a telephone hearing with mr o’laughlin the second hearing during the second hearing mr o’laughlin asked ms alcorte to consider an offer-in- compromise of dollar_figure ms alcorte informed mr o’laughlin that the offer was not feasible because on the basis of her analysis of petitioner’s assets and future income the minimum offer was dollar_figure ms alcorte suggested that petitioner enter into a partial payment installment_agreement on or about date mr o’laughlin faxed ms alcorte form_656 offer_in_compromise in which petitioner sought to compromise his tax_liability for dollar_figure based on doubt as to collectibilitydollar_figure on the form_656 petitioner asserted that he could not afford to pay the full amount of his tax_liabilities on date ms alcorte faxed mr o’laughlin a letter explaining that petitioner’s offer-in-compromise was unacceptable as the minimum offer amount was dollar_figure and suggesting a partial payment installment_agreement of dollar_figure per month ms alcorte also explained that she determined petitioner’s excess monthly income of dollar_figure on the basis of her adjustments to petitioner’s form 433-a that petitioner’s income potential for the following months was dollar_figure and that petitioner’s net realizable equity in assets was dollar_figure ms alcorte determined petitioner’s net realizable equity in his assets by adding the amounts attributable to real_estate dollar_figure and animals dollar_figure he 10although the parties stipulated that petitioner’s counsel sent the offer-in-compromise by fax on date the fax appears to have been sent on date 11petitioner submitted the date offer-in-compromise with respect to and 12ms alcorte arrived at petitioner’s future income by multiplying petitioner’s excess monthly income by owned ms alcorte determined petitioner’s equity in his real_estate by taking percent of the value of the real_estate listed on his form 433-a and subtracting the loan balance reported on the form 433-a she determined the equity in the animals by adding the value of two horses dollar_figure and dollar_figure and the value of a mule dollar_figure dollar_figure on july and ms alcorte held telephone conferences with mr o’laughlin during which they discussed the offer-in-compromise and the partial payment installment_agreement mr o’laughlin informed her that petitioner did not wish to enter into a partial payment installment_agreement because petitioner would get a better deal by filing for bankruptcy on date respondent issued petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice in the supplemental notice the appeals_office determined that respondent met all administrative and procedural requirements that the offer-in-compromise was too low that no viable alternatives to the levy were established and that the levy was not considered an overly intrusive action 13in calculating net realizable equity in assets ms alcorte added the value of the mule although petitioner had sold the mule in date the parties have stipulated ms alcorte’s sworn declaration dated date with attachments declaration in the declaration ms alcorte stated that she made her determination to proceed with the levy after reviewing the correspondence between respondent and petitioner or mr o’laughlin documents petitioner sent to ms alcorte results of the research she conducted on date such as the state of mississippi motor vehicles report property assessment record and a printout of online search results and txmoda14 transcripts of petitioner’s account for and transcripts from the transcripts ms alcorte determined that respondent followed administrative procedures before the issuance of the supplemental notice ms alcorte attached to the declaration all documents she reviewed discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person requests a hearing a hearing shall be held before an impartial officer_or_employee of 14a txmoda transcript contains current account information from the commissioner’s master_file txmoda is a command that the commissioner’s employee enters into the commissioner’s integrated data retrieval system idrs to obtain a transcript crow v commissioner tcmemo_2002_149 n in essence idrs is the interface between the commissioner’s employees and the commissioner’s various computer systems id the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner does not dispute the underlying tax_liability for any of the years in questiondollar_figure accordingly we shall review respondent’s determination for abuse_of_discretion petitioner argues that respondent erred in the determination to sustain the levy because ms alcorte incorrectly calculated petitioner’s gross monthly income petitioner asks that we again remand his case to respondent’s appeals_office to redetermine petitioner’s excess monthly income for an offer-in-compromise or installment_agreement sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 provides that the secretary shall prescribe guidelines for evaluation of whether an offer-in-compromise should be accepted regulations under sec_7122 set forth three grounds for compromise of a taxpayer’s liability one of those grounds is doubt as to collectibility a compromise based 15although the record does not indicate whether petitioner received a notice_of_deficiency he does not challenge the underlying liability on doubt as to collectibility may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs in a sec_6330 proceeding we do not normally conduct an independent review of whether an offer-in-compromise is acceptable rather our review is generally limited to determining whether the hearing officer’s or appeals officer’s rejection of the offer-in-compromise submitted by the taxpayer was arbitrary capricious or without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir we have found no abuse_of_discretion where the hearing officer followed the commissioner’s guidelines in rejecting the taxpayer’s collection alternative see eg mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 schulman v commissioner tcmemo_2002_129 the internal_revenue_manual irm contains procedures for the submission and evaluation of offers-in-compromise under sec_7122 under the irm absent special circumstances an offer-in-compromise based on doubt as to collectibility is acceptable if it reflects the taxpayer’s reasonable collection potential administration irm cch pt at big_number big_number date the irm provides that a taxpayer’s reasonable collection potential consists of inter alia the taxpayer’s net realizable equity in his assets and his future income potential id pt at big_number date the irm defines the net realizable equity in assets as quick sale value which is usually calculated pincite percent of the fair_market_value less amounts owed to secured lien holders with priority over the federal_tax_lien id pt at big_number date the irm defines the future income potential with respect to a cash offer as expected future income minus necessary living_expenses multiplied by monthsdollar_figure 16the financial analysis handbook of the irm the handbook administration irm cch pt dollar_figure date as in effect when petitioner submitted his form 433-a and the offer-in- compromise provides that net_income from self-employment consisted of the amount the taxpayer earned after allowing for ordinary and necessary business_expenses administration irm cch pt c date the handbook and part of the irm contain instructions for analyzing a taxpayer’s financial condition to determine reasonable collection potential administration irm cch pt at big_number date administration irm cch pt date both part of the irm and the handbook instruct the reviewing officer to verify the taxpayer’s collection information statement administration irm cch pt at big_number date administration irm cch pt date such verification includes reviewing information available from internal sources and requesting that the taxpayer provide additional information or documents that are necessary to determine reasonable collection potential administration irm cch pt at big_number date administration irm cch pt date the handbook provides that the reviewing officer should verify as much of the collection information statement as possible through internal sources including inter alia rtvue which is a record of line items from federal_income_tax returns and accompanying schedules whittington v commissioner tcmemo_1999_279 n or the last filed return state motor vehicles records and real_estate records continued id pt at big_number date see also id pt at big_number date ms alcorte calculated petitioner’s net realizable equity in assets as dollar_figure the record indicates she determined this amount by first calculating the quick sale value of the real_estate as dollar_figure and then subtracting the loan balance of dollar_figure she based the calculations on the market_value and loan balance information petitioner provided on the form 433-a ms alcorte also added the value of petitioner’s animals of dollar_figure ms alcorte also determined that petitioner’s gross monthly income was dollar_figure and net monthly income was dollar_figure ms alcorte based her calculations of petitioner’s income on copies of the checks drawn on the account of tlj wrightway l l c payable to petitioner continued administration irm cch pt date the handbook also provides that the reviewing officer should use rtvue or the taxpayer’s last filed return including schedule c profit or loss from business to compare the reported income to income declared on the collection information statement administration irm cch pt date the irm provides that when internal sources are unavailable or indicate a discrepancy the officer should request the taxpayer to provide reasonable information to support the collection information financial statement administration irm cch pt date with respect to external sources for self-employed taxpayers the irm requires the reviewing officer to request certain documents such as proof of income for the prior months and to compare average earnings to the form 433-a income administration irm cch pt at big_number date although we have some concern that ms alcorte’s analysis of petitioner’s future income was incomplete and her determination of petitioner’s future income potential was flawed we do not need to reach this issue in deciding whether her determination to sustain the proposed levy was an abuse_of_discretion petitioner submitted an offer-in-compromise of dollar_figure the offer-in- compromise was dollar_figure less than net realizable equity in real_estate and dollar_figure less than net realizable equity in real_estate and horses he owned when he submitted the offer-in-compromise we conclude that the offer-in-compromise was less than net realizable equity in petitioner’s assets and this fact alone justified ms alcorte’s rejection of the offer-in-compromise ms alcorte also discussed her concerns about petitioner’s offer-in-compromise with petitioner’s counsel and gave petitioner a chance to respond before she made her determination to proceed with the proposed collection action for example the stipulated record indicates that during the first hearing on date mr o’laughlin told ms alcorte that on the form 433-a petitioner overstated the value of real_estate due to necessary repairs however petitioner never documented the need for repairs and he did not submit a revised form 433-a petitioner also did not dispute ms alcorte’s calculation of petitioner’s net realizable equity in his assets based on the information petitioner had submitted after ms alcorte suggested a partial payment installment_agreement during the second hearing petitioner did not propose a revised collection alternative instead mr o’laughlin conveyed to ms alcorte petitioner’s decision not to enter into a partial payment installment_agreement as petitioner would get a better deal by filing for bankruptcy petitioner’s failure to submit a revised offer-in- compromise or any other reasonable collection alternative supports respondent’s determination that the only viable alternative is the proposed levy on the basis of the record presented we conclude that ms alcorte did not abuse her discretion when she rejected petitioner’s offer-in-compromise because the offer did not satisfy the requirements for a proper offer-in-compromise based on doubt as to collectibility we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit we conclude it is neither necessary nor productive to remand the case to respondent we sustain respondent’s determination to proceed with collection of petitioner’s and federal_income_tax liabilities to reflect the foregoing decision will be entered for respondent
